Citation Nr: 1037126	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for seminoma, right testicle, 
status post right radical inguinal orchiectomy, claimed as soft 
tissue lymphoma.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1971.  The Veteran received the following medals while in 
service: National Defense Service Medal, Republic of Vietnam 
Campaign Medal, Vietnam Service Medal with One Bronze Star and 
Air Force Good Conduct Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA), which denied service 
connection for seminoma, right testicle, status post right 
radical inguinal orchiectomy (claimed as soft tissue lymphoma).  

The Veteran was afforded a hearing before the undersigned in 
August 2010.  A copy of the transcript is of record.  The Board 
notes that the Veteran submitted additional evidence after the 
hearing and stated that he waived RO consideration and would have 
the information sent directly to the Board.  While the Veteran 
did not submit a written authorization, the Board notes that the 
waiver was considered to be formally entered on the record and 
therefore, a written waiver is not required. 
See 38 C.F.R. § 20.1304(c). 

The Board notes that the evidence submitted in August 2010 
pertains to medical treatment for the prostate.  While this 
evidence is not pertinent to the issue currently in appellate 
status, it appears that the Veteran is raising the issue of 
service connection for a prostate condition.  This matter has not 
been adjudicated and it is referred to the RO for the appropriate 
action.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
Veteran's status post right radical inguinal orchiectomy and 
service.


CONCLUSION OF LAW

Status post right radical inguinal orchiectomy was not incurred 
in, or aggravated by, active military service nor may in service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

The aforementioned notice requirements were satisfied in a 
notification letter issued in March 2007.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, service 
treatment records and VA treatment records, including the report 
of a June 1994 VA Agent Orange examination, have been obtained.  

The Board acknowledges that the Veteran was not afforded a VA 
examination with regard to this claim; however, given the facts 
of this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the record 
contains competent evidence of a current disability or symptoms 
of a current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease manifesting 
during an applicable presumptive period, an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability 
and but does not contain sufficient medical evidence for VA to 
make a decision on the claim..  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(d). 

In this case, there is no credible, competent evidence indicating 
that status post right orchiectomy may be associated with 
service, to include as due to exposure to Agent Orange.  The 
Board finds that the evidence does not reflect competent evidence 
showing a nexus between service and the Veteran's claimed 
disability.  Thus, the evidence does not warrant the conclusion 
that a remand for an examination and/or opinion is necessary to 
decide the claim of service connection for the claimed 
disability.   See 38 C.F.R. § 3.159(c)(4).  As discussed below, 
the post-service treatment records provide no basis to grant the 
claim.  The Board finds that the evidence of record is sufficient 
to make a decision on the claim and a VA examination is not 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the United States Court of Appeals for Veterans 
Claims' case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  
38 C.F.R. § 3.303(b) (2009).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Presumptive service connection is warranted 
for the following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than ostrosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Cancer of the testes is not listed 
as a presumptive disorder. Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange. See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

III.  Analysis 

The Veteran asserts that he is entitled to service connection for 
soft tissue lymphoma, or seminoma of the right testicle due to 
Agent Orange herbicide exposure in Vietnam.  As the Veteran had 
service in the Republic of Vietnam, the Board will assume, 
without conceding, that he was exposed to Agent Orange while in 
service.  However, service connection on a presumptive basis 
still is not warranted.  As discussed above, seminoma of the 
right testicle is not one of the diseases listed in 38 C.F.R. § 
3.309(e), for which presumptive service connection for herbicide 
exposure is applicable.  

The requirements for service connection on a direct basis are not 
met either.  A review of the Veteran's service treatment records 
shows no complaints or findings regarding the Veteran's 
testicles.  The Veteran's enlistment examination dated in 
December 1967 shows that the clinical evaluation of the 
genitourinary system was normal.  The Veteran's treatment records 
are absent any complaints, notations or findings of soft tissue 
lymphoma or testicular problems.  His separation examination 
dated in October 1971 is also negative for findings of testicular 
problems or complaints.  The clinical evaluation of the 
genitourinary system was normal.  

The records reveal that the Veteran first experienced problems 
with his right testicle in 1989.  In November 1989 cancer of the 
right testicle was diagnosed and the Veteran underwent a right 
radical inguinal orchiectomy, over 15 years after his separation 
from active service.  

The Veteran received a VA Agent Orange examination in June 1994.  
The examiner noted that the Veteran developed pain in his scrotum 
in 1989 while he was in on an airplane.  He was subsequently 
examined by his private doctor who stated that cancer of the 
right testicle was diagnosed.  The examiner noted that the 
Veteran has been in remission since the surgery in 1989 and is 
totally asymptomatic.  The Veteran's right testicle was removed 
and a prosthesis is present in its place.   None of the Veteran's 
post service medical reports attributes his status post right 
radical inguinal orchiectomy to service or any event of service.

Here, the service treatment records are negative.  There is no 
medical evidence to show that cancer of the right testicle was 
diagnosed until over 15 years after service.  This gap of time of 
between service and the first post-service medical evidence is, 
in itself, evidence against the Veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered as a 
factor against a service connection claim).  The record is also 
devoid of any medical evidence or competent opinion supporting a 
nexus between the Veteran's status post right radical inguinal 
orchiectomy and service.  Under these circumstances, the Board 
finds that the preponderance of the evidence is against a finding 
that the Veteran's status post right radical inguinal orchiectomy 
began during, or as the result of, service.

The Veteran also submitted several treatises discussing Agent 
Orange and the risk of cancer.  With respect to the articles and 
treatises submitted by the Veteran, medical articles or treatises 
can provide important support when combined with an opinion of a 
medical professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  However, the medical articles 
and testimony submitted by the Veteran were not accompanied by 
the opinion of any medical expert linking his status post right 
radical inguinal orchiectomy with his service.  Thus, the medical 
articles and treatises submitted by the Veteran are insufficient 
to establish the required medical nexus opinion for causation.

The Veteran's appellate assertions which relate his status post 
right radical inguinal orchiectomy to claimed Agent Orange 
exposure are acknowledged.  However, the Veteran has not been 
shown to possess the requisite medical training or credentials 
needed to render a competent opinion as to medical diagnosis or 
causation in this type of case.  In addition, the Veteran has not 
asserted a continuity of symptomatology, but rather has stated 
that his exposure to Agent Orange later caused his disability.  
As discussed above, no such presumption exists with which to link 
the Veteran's 1989 right testicular cancer to his service.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In addition, the 
other objective evidence of record simply does not support his 
appellate assertions. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim for 
service connection for seminoma, right testicle, status post 
right radical inguinal orchiectomy must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).


ORDER

Service connection for seminoma, right testicle, status post 
right radical inguinal orchiectomy is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


